 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3

 4       Kenneth Patton,                                       Case No. 2:19-cv-00521-JAD-NJK
 5             Petitioner
 6              v.                                                Order Denying Motion for
                                                                 Reconsideration and Motion
 7       Nevada Board of Parole Commissioners,                   to Extend Copywork Limit
         et al.,
 8                                                                      [ECF Nos. 7, 8]
              Respondents
 9

10

11             This action was initiated by Kenneth Patton, a prisoner at Nevada’s Ely State Prison,
12   when he filed a “Petition for Writ of Mandamus.” 1 I summarily dismissed this petition because
13   Patton did not pay a filing fee or apply to proceed in forma pauperis, because mandamus relief is
14   unavailable in this Court as a remedy in state parole proceedings, because Patton’s petition is not
15   on a proper form for a habeas corpus petition, 2 and because, at any rate, Patton’s petition does
16   not state any claim on which relief could possibly be granted in any form of action. 3 Patton now
17   moves for reconsideration. 4 Because he makes no showing of any ground for reconsideration, 5 I
18   deny the motion.
19

20

21

22
     1
23       ECF No. 2.
     2
24    See Rule 2(d), Rules Governing Section 2254 Cases in the United States District Courts;
     LSR 3-1.
25
     3
         ECF Nos. 5, 6.
26
     4
         ECF No. 8.
27
     5
         See Fed. R. Civ. P. 60.
28
                                                       1
 1            Patton has also filed a “Motion to Extend Prison Copywork Limit.” 6 Because this case

 2   has been dismissed and my denial of reconsideration means that it stays dismissed, Patton has no

 3   need to make additional copies of documents. I thus deny this motion as well.

 4            IT IS THEREFORE ORDERED that the motion for reconsideration (ECF No. 8) is

 5   DENIED.

 6            IT IS FURTHER ORDERED that Petitioner’s “Motion to Extend Prison Copywork

 7   Limit” (ECF No. 7) is DENIED.

 8            Dated: April 30, 2019
                                                             _________________________________
                                                                       ____
                                                                          _ _________
                                                                                   _______ __
                                                                                            ____
 9                                                           U.S. District
                                                                        ct Judge
                                                                           Judgge Jennifer
                                                                           Ju          iffer A.
                                                                                   Jennif    A. Dorsey
                                                                                                D
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     6
         ECF No. 7.
28
                                                     2
